Citation Nr: 1727033	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  15-13 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION 

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  

This case comes before the Board of Veterans' Appeals (the Board) from a June 2012 rating decision that denied service connection for PTSD, a July 2012 rating decision that denied service connection for anxiety and depression, and a March 2016 rating decision that denied service connection for bilateral hearing loss, of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

Pursuant to the Veteran's request, a hearing before a member of the Board was scheduled for January 2017.  However, in a January 2017 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2016).

The issue of entitlement to service connection for PTSD has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, they are seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The petition to reopen the previously denied claim for service connection for PTSD is addressed below.  The merits determinations on entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression as well as the issue of entitlement to service connection for bilateral haring loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In April 1991, the Board denied the claim for service connection for PTSD on the merits because the Veteran did not demonstrate combat stressors and did not demonstrate symptoms consistent with a diagnosis of PTSD.  The Veteran was notified of that decision, but did not appeal the decision to the Court or file a motion for reconsideration.

2.  In August 1999, the Board denied reopening of the Veteran's claim for service connection for PTSD.  The Veteran was notified of that decision, but did not appeal the decision to the Court or file a motion for reconsideration.

3.  Some of the evidence received since the August 1999 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 1999 Board decision that denied reopening for service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A Board decision becomes final when it is issued as of the date-stamped on the decision, unless the appellant continues the appeal to the court or a motion for reconsideration is granted by the Board.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board initially denied the Veteran's claim for service connection for PTSD on the merits in an April 1991 decision because the Veteran did not demonstrate combat stressors and the Veteran did not have symptoms consistent with a diagnosis of PTSD.  The Veteran did not file a notice of appeal with the Court to continue his appeal, nor was a motion for reconsideration filed or granted by the Board.  Therefore, the Board decision became final.  

In August 1999, the Board denied the Veteran's petition to reopen his claim for service connection for PTSD.  The Veteran did not file a notice of appeal with the Court to continue his appeal, nor was a motion for reconsideration filed or granted by the Board and the August 1999 Board decision became final.   

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Since the last final denial of the Veteran's claim for PTSD, he has submitted various PTSD stressor statements, VA treatment records have been associated with the record, and he underwent an April 2012 VA PTSD examination.  In particular, a January 2012 VA social work general note reflects that the Veteran met the criteria for a PTSD diagnosis.  This evidence is new in that it was not previously of record.  Further, it relates to a previously unestablished fact that is necessary to substantiate the claim (a current PTSD diagnosis), and it raises a reasonable likelihood of substantiating the claim when presuming the new evidence to be credible for the purposes of the claim to reopen.  Therefore, the evidence is new and material, and the claim must be reopened.  38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 117-118; Justus, 3 Vet. App. at 513.  





ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for PTSD.


REMAND

Acquired psychiatric disorder/PTSD

The Veteran was afforded an April 2012 VA PTSD examination.  The examination report indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis for PTSD.  The examiner diagnosed the Veteran with anxiety but provided no opinion regarding the nature and etiology of the Veteran's anxiety.  Additionally, the Veteran's claim was certified to Board in May 2015.  As such, the DSM-5 is for application and a remand is necessary.

Bilateral hearing loss

The Veteran was afforded a March 2016 VA hearing loss examination.  The examination report indicated that the Veteran had bilateral hearing loss for VA purposes.  The examiner explained that the Veteran's audio exam results at entrance and separation were within normal limits and according to the American College of Occupational Medicine Noise and Hearing Conservation Committee, "a noise induced hearing loss will not progress once it is stopped."  However, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  

The Board further observes that the Veteran's induction examination was dated in November 1966.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).
Additionally, the Veteran has advanced arguments in his March 2017 VA Form 9 Substantive Appeal indicating that he suffered acoustic trauma which was not contemplated by the literature the VA examiner relied upon.  As such, an addendum opinion is warranted.

Also on remand, the Veteran's updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the claims file. 

2.  After the above development has been completed, schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional.  The claims file should be reviewed by the examiner in conjunction with the examination. 

The examiner should address the following:

a)  Identify all psychiatric disorders present, to include whether the Veteran has diagnosed PTSD, anxiety, and depression.  

b)  If PTSD is diagnosed, the examiner should specifically determine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's PTSD is related to his military service.  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria of the DSM-5 are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and the stressor(s).  The examiner must state whether the claimed stressor(s) is adequate to support a diagnosis of PTSD.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain this finding in light of any previous diagnoses of PTSD of record.  

c)  For each psychiatric diagnosis provided other than PTSD, the examiner should opine as to whether it is at least as likely as not related to service or any incident in service.  If a diagnosis of anxiety or depression is not deemed appropriate, the examiner must specifically explain this finding in light of any previous diagnoses of record.  

An explanation must be provided for any opinion expressed.  All opinions provided must include a complete rationale and explanation of the basis for the opinion based upon review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the development in #1 has been completed, obtain an addendum to the March 2016 Hearing Loss examination.  The Veteran should be scheduled for another VA examination only if deemed necessary by the VA examiner providing the opinion.

The examiner is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss disability had its onset during his service, or is etiologically related to his service, to include his in-service noise exposure.

The examiner should note that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Any necessary conversions in the Veteran's service treatment records should be made.

In addition, the examiner should also comment on the Veteran's statements in his March 2017 VA Form 9 Substantive Appeal in which he asserted that the March 2016 VA examiner did not address acoustic trauma from land mine blasts because it is not contemplated by the American College of Occupational Medicine Noise and Hearing Conservation Committee literature the examiner cited.  The March 2016 examiner (or other reviewing clinician) is reminded that the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss. 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.  

4.  Then, readjudicate the issues on appeal.  If any benefits remain denied, or are not granted in full, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


